DETAILED ACTION
Status of Claims:
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1:
	Step 2 states “a lye containing the alkaline wastewater…” Lye is typically defined as either an alkaline solution or a metal hydroxide. It is therefore not clear what is meant by the term “containing.” Specifically, it is not clear if the lye is the alkaline wastewater or if the 
	Step 3 states “collecting the concentrated brine.” This limitation renders the claim indefinite because in step 3 only the neutralization solution and a flocculant are added. It is therefore not clear if the concentrated brine is reformed in step 3 or if the concentrated brine is collected from something else. 
	Step 4 refers to “the concentrated brine obtained by dehydrating” there is insufficient antecedent basis for this limitation within the claim and the claim will be interpreted as the dehydrating resulting in a separation of concentrated brine from the wet solid slag. 

Regarding Claim 7:
	The claim states “wherein the spent…catalyst is mixed with the concentrated brine to carry out hydrolysis reaction…” however claim 1 already has a step of mixing the spent catalyst with brine for a hydrolysis reaction. It is therefore not clear if these are the same step or an additional hydrolysis step. 

Regarding Claim 13:
	The claim is a system for implement the method “according to claim 1.” However, the claim refers to “a spent chloroaluminate ionic liquid catalyst” and other features that are already provided for in claim 1. It is therefore not clear if these are the same elements as in claim 1 or if additional spent chloroaluminate ionic liquid catalyst and other materials are being required.  Additional recitations of the same element within a claim or dependent claim should 

Regarding Claim 14:
	Line 5 refers to “the packing” there is insufficient antecedent basis for this limitation within the claim.

Regarding Claim 15:
	The claim requires “a material distributor for distributing the neutralization solution.” However, the neutralization solution is made in the neutralization reactor. It is therefore not clear if this is intended to be a material distributor for distributing the acidic hydrolysate or if the neutralization solution is intended to be recycled within the reactor.   

The remaining claims are indefinite as they depend from indefinite claims. 

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The claims would be allowable in view of the closest prior art, Liu et al (CN 105457973, cited in IDS). Liu teaches treatment of a spent chloroaluminate ionic liquid catalyst comprising hydrolysis and neutralization with a brine (saline water) and alkaline wastewater. Liu does not .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A NORRIS whose telephone number is (571)272-5133. The examiner can normally be reached M-Th 7:30-5 F: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        3/10/2022